Citation Nr: 1231332	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  11-11 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Central Texas Veterans Health Care System


THE ISSUE

Entitlement to a clothing allowance for the year 2010.


(The issues of (1) service connection for a left knee disability, (2), service connection for a left ankle/foot disability, to include the question of whether new and material evidence has been submitted to reopen a claim for service connection for pes planus with plantar fasciitis and a left ankle sprain, and (3) an increased rating for residuals of a head injury, to include post-traumatic headaches and a scalp laceration, currently evaluated as 10 percent disabling, are addressed in a separate concurrently issued Board decision.) 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1992.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued in September 2010 by the Department of Veterans Affairs (VA) Central Texas Veterans Health Care System (CTVHCS).

The Virtual VA paperless claims processing system includes electronic copies of records of VA treatment from May 2006 to November 2011, to include records that may be relevant to the claim on appeal.
 
The Veteran provided testimony at a March 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the CTVHCS via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required. 

REMAND

The Veteran appeals a December 2010 decision of the CTVHCS that denied his application for a clothing allowance for the year 2010.  He seeks a clothing allowance on the basis that a left ankle brace damaged the sole of his left boot, so that he needed another boot.  The CTVHCS denied the claim based on the fact that service connection has not been established for the Veteran's left ankle disability.  The Veteran replies that the left ankle brace is issued in part to stabilize his left hip, (service connection has been established for left hip disability), and also currently appeals the issue of whether service connection is warranted for left ankle disability.

In a decision that is separately issued today, the Board has reopened and remanded the Veteran's claim for service connection for left ankle and foot disability. The matter of whether service connection is warranted for left ankle and foot disability will be a significant factor in determining whether whether the criteria for a clothing allowance are met.  See 38 C.F.R. § 3.3810 (clothing allowance warranted where prosthetic or orthopedic appliance required as a result of service-connected disability tends to wear or tear clothing).  As a result, the two issues are inextricably intertwined in such a manner as to require that the claim for a clothing allowance must be remanded pending adjudication of the claim for service connection for a left ankle and foot disability.  See Gurley v. Peake, 528 F.3d 1322 (2008) (remand of intextricably intertwined claims warranted for reasons of judicial economy even in absence of administrative error).

Accordingly, the case is REMANDED for the following action:

1. Defer further adjudication of the Veteran's claim for service connection for a clothing allowance, pending readjudication by the RO in Waco, Texas, or the Appeals Management Center in Washington, D.C., of the reopened claim for service connection for left ankle and foot disability.

2. If service connection for left ankle and foot disability continues to be denied, obtain a medical opinion from a suitably qualified clinician as to whether the Veteran's left ankle brace is required in part to stabilize his service-connected left hip disability. The clinician must provide a FULLY REASONED EXPLANATION for his or her opinion.

3. Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the Agency of Original Jurisdiction.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

